                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ILLINOIS

 JODI MORGAN,

                  Plaintiff,

 v.                                              Case No. 3:20-CV-01270-NJR

 KROGER BUSINESS PARTNERSHIP I
 d/b/a Ruler Foods, Inc.,

                  Defendant.

                         MEMORANDUM AND ORDER

ROSENSTENGEL, Chief Judge:

       Pending before the Court is a Motion to Stay (Doc. 27) filed by Defendant Kroger

Business Partnership I (“Kroger”). For the reasons set forth below, the Court grants the

Motion to Stay.

                           FACTUAL & PROCEDURAL BACKGROUND

       This action was originally filed in the Circuit Court of Richland County, Illinois,

on October 2, 2020, with Plaintiff Jodi Morgan seeking damages from Kroger on behalf of

a class of plaintiffs from whom Kroger allegedly collected biometric data in violation of

the Illinois Biometric Information Privacy Act (“BIPA”), 740 Ill. Comp. Stat. § 14/1 et seq.

(Doc. 1-2). Kroger removed the action to this Court on November 25, 2020 (Doc. 1). Kroger

argues as a defense to liability that as BIPA is a privacy action, the one-year privacy

statute of limitations set forth in 735 Ill. Comp. Stat. § 5/13-201 should apply to BIPA

claims. Kroger argues that Plaintiffs’ claims accrued on or before September 30, 2019, and

thus the statute of limitations would have elapsed on September 30, 2020 (Doc. 27 at 2-3).



                                       Page 1 of 3
Kroger also argues that the Illinois Workers’ Compensation Act (“IWCA”), 820 Ill. Comp.

Stat. §§ 305/1 et seq., bars this action because the IWCA provides the exclusive remedy

for workplace injuries such as the unlawful collection of biometric information alleged

here.

        Kroger now seeks to stay this action, pending the outcome of several cases in

Illinois state courts which could determine when BIPA claims accrue, which statute of

limitations should apply to BIPA cases, and whether the IWCA bars suit. 1

                                                    ANALYSIS

        District courts have broad discretion to control their own dockets and may stay

proceedings to avoid unnecessary litigation. Clinton v. Jones, 520 U.S. 681, 706 (1997);

Munson v. Butler, 776 F. App’x 339, 342 (7th Cir. 2019). Considering whether to stay an

action “calls for the exercise of judgment, which must weigh competing interests and

maintain an even balance.” Landis v. N. Am. Co., 299 U.S. 248, 254–55 (1936). In evaluating

whether to grant a motion to stay, courts consider: “(i) whether a stay will unduly

prejudice or tactically disadvantage the non-moving party, (ii) whether a stay will

simplify the issues in question and streamline the trial, and (iii) whether a stay will reduce

the burden of litigation on the parties and on the court.” Vaughan v. Biomat USA, Inc., 2020

WL 6262359, at *1 (N.D. Ill. 2020).

        Here, Morgan has not opposed the motion to stay, so the Court can conclude that

the stay will not be unduly prejudicial to her. As to whether the stay will truly simplify


1McDonald v. Symphony Bronzeville Park LLC, Case No. 126511, is pending before the Illinois Supreme
Court, while Tims v. Black Horse Carriers, Inc., Marion v. Ring Container Technologies, and Watson v. Legacy
Healthcare Financial Services, LLC are pending before an Illinois Appellate Court.


                                              Page 2 of 3
issues and reduce the burden of delay, the matter is less clear—trial courts in several of

the actions that Kroger points to have rejected the arguments that Kroger hopes to rely

on (Doc. 27-1 at 24). There appears to be a significant possibility that the state cases raised

in the pending motion will not foreclose this action, and that a stay will merely result in

delay. Other federal courts, however, have already ordered stays in several similar BIPA

actions pending the outcome of these Illinois cases, 2 and the undersigned is inclined to

follow suit, particularly as Morgan does not oppose the stay.

                                                   CONCLUSION

        For the reasons set forth above, the Court GRANTS the Motion to Stay (Doc. 27).

        IT IS SO ORDERED.

        DATED: July 6, 2021


                                                           ___________________________
                                                           NANCY J. ROSENSTENGEL
                                                           Chief U.S. District Judge




2 E.g., Bell v. SDH Services West, LLC, 20-cv-3181 (N.D. Ill. Aug. 27, 2020); Vaughan v. Biomat USA, Inc., 20-
cv-4241 (N.D. Ill. Oct. 23, 2020).


                                               Page 3 of 3
